 

Exhibit 10.3

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“Amendment”), is made as of the 12th day of June,
2020 (“Effective Date”) by and between S&A P-12 PROPERTY LLC, a Delaware limited
liability company (“Landlord”) and CARGURUS, INC., a Delaware corporation
(“Tenant”).

WITNESSETH:

Reference is hereby made to the following facts:

A.Landlord and Tenant are parties to that certain Lease dated December 19, 2019
(the “Existing Lease”) for 273,595 square feet on the tenth (10th) through
twentieth (20th) floors of that certain building to be located at 1001 Boylston
Street, Boston, Massachusetts (as more particularly described in the Existing
Lease).  All capitalized words and phrases not otherwise defined herein shall
have the meanings ascribed to them in the Existing Lease. The Existing Lease, as
modified and amended by this Amendment, is referred to herein as the “Lease”.

B.In accordance with the provisions of Article 18 of the Existing Lease, Tenant
has delivered an Adjustment Notice and exercised the Initial Premises Adjustment
to contract the Premises by removing the tenth (10th) and eleventh (11th) floors
of the Building from the Prime Premises (as defined in Section 18.1 of the
Existing Lease, the “Adjustment Premises”). Accordingly, Landlord and Tenant
have agreed to enter into this Amendment to confirm the exercise of the Initial
Premises Adjustment and to otherwise modify and amend the Existing Lease, all in
the manner hereinafter set forth.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the Lease is hereby amended as
follows:

1.

Premises.  The definition of “Premises” in Section 1.2 of the Existing Lease is
hereby amended by deleting the reference to the number “10” and replacing said
reference with the number “12”.

2.

Rentable Floor Area of the Premises.   The definition of “Rentable Floor Area of
the Premises in Section 1.2 of the Existing Lease is hereby deleted in its
entirety and replaced with “Agreed to be 225,428 square feet.”

1

--------------------------------------------------------------------------------

 

3.

Annual Fixed Rent.  The rent table set forth in clause (a) of the definition of
“Annual Fixed Rent” in Section 1.2 of the Existing Lease is hereby deleted in
its entirety and replaced with the following:

 

Period of Time

Annual Fixed Rent

Monthly Fixed Rent

Commencement Date through the day immediately preceding the Fixed Rent
Commencement Date

$0

$0

Fixed Rent Commencement Date though the end of Rent Year 1

$14,641,548.60*

$1,220,129.05

Rent Year 2

$14,934,605.00

$1,244,550.42

Rent Year 3

$15,227,661.40

$1,268,971.78

Rent Year 4

$15,520,717.80

$1,293,393.15

Rent Year 5

$15,813,774.20

$1,317,814.52

Rent Year 6

$16,106,830.60

$1,342,235.88

Rent Year 7

$16,399,887.00

$1,366,657.25

Rent Year 8

$16,692,943.40

$1,391,078.62

Rent Year 9

$16,985,999.80

$1,415,499.98

Rent Year 10

$17,279,056.20

$1,439,921.35

Rent Year 11

$17,572,112.60

$1,464,342.72

Rent Year 12

$17,865,169.00

$1,488,764.08

Rent Year 13

$18,158,225.40

$1,513,185.45

Rent Year 14

$18,451,281.80

$1,537,606.82

Rent Year 15

$18,744,338.20

$1,562,028.18

*Annualized

 

4.

Maximum Amount of Landlord’s Allowance.  The definition of “Maximum Amount of
Landlord’s Allowance” in Section 1.2 of the Existing Lease is hereby amended by
deleting the reference to “$35,567,350.00” and replacing said reference with
“$36,305,640.00.”

5.

Parking.  Sections 10.1(a) and 10.1(c) of the Existing Lease are hereby amended
by deleting all references to the number “ninety-one (91)” and replacing said
references with the number “seventy-five (75)” in each instance.

6.

Outside Construction Commencement Date.  Paragraph (ii) of Section II.C. of the
Work Letter attached as Exhibit 2.1 of the Lease is hereby deleted in its
entirely and replaced with the following:

“Notwithstanding the foregoing, if for any reason the Construction Commencement
Date shall not have occurred on or before July 13, 2020 (the “Outside
Construction Commencement Date”), then, as Tenant’s sole and exclusive remedy on
account thereof, the Lease shall terminate effective on the date immediately
following the Outside Construction Commencement Date. If this Lease so
terminates as set forth in this paragraph, the Lease shall be null and void and
of no further force and effect, and except as expressly and specifically set
forth herein, the parties shall have no further liabilities, responsibilities or
obligations hereunder.”

2

 

4852-5482-1308, v. 3

--------------------------------------------------------------------------------

 

7.

Scheduled Delivery Date.  Section II.D(i) of the Work Letter attached as Exhibit
2.1 of the Lease is hereby amended by deleting the reference to “March 15, 2022”
and replacing said reference with “June 15, 2022”.

8.

Third Outside Delivery Date.  Paragraph (iii) of Section II.D. of the Work
Letter attached as Exhibit 2.1 of the Lease is hereby deleted in its entirely
and replaced with the following:

“The “Third Outside Delivery Date” shall mean the Initial Third Outside Delivery
Date, the First Extended Third Outside Delivery Date, or the Second Extended
Outside Delivery Date, as applicable, in each case as the same shall be extended
for delays arising out of or resulting from Force Majeure, such Force Majeure
not to exceed ninety (90) days in the aggregate.  The “Initial Third Outside
Delivery Date” shall mean the date one hundred eighty (180) days after the
Scheduled Delivery Date.  The “First Extended Third Outside Delivery Date” shall
mean the date which occurs thirty (30) days after the Initial Third Outside
Delivery Date.  The “Second Extended Third Outside Delivery Date” shall mean the
date which occurs thirty (30) days after the First Extended Third Outside
Delivery Date.  Notwithstanding the foregoing, if for any reason the Delivery
Date shall not have occurred on or before the Third Outside Delivery Date, then
Tenant may elect, as its sole and exclusive remedy on account thereof, to
terminate the Lease by giving Landlord a Termination Notice, which Termination
Notice may be given not earlier than the Third Outside Delivery Date and not
later than thirty (30) days following the Third Outside Delivery Date, with such
termination to be effective on the date which is thirty (30) days after the
delivery of such Termination Notice; provided however, Landlord shall have the
right to vitiate Tenant’s said termination of the Lease if, by the thirtieth
(30th) day immediately following delivery of Tenant’s Termination Notice,
Landlord notifies Tenant that the Delivery Date has occurred.  If Tenant validly
terminates the Lease in accordance with the foregoing provisions, the Lease
shall be null and void and of no further force and effect, and except as
expressly and specifically set forth herein, the parties shall have no further
liabilities, responsibilities or obligations hereunder.    

Without limiting the foregoing, Landlord may elect, in Landlord’s sole and
absolute discretion, upon written notice delivered to Tenant not later than ten
(10) days prior to the Initial Third Outside Delivery Date (the “First Outside
Delivery Date Extension Notice”), to extend the Initial Third Outside Delivery
Date to the First Extended Third Outside Delivery Date.  In addition, Landlord
may elect, in Landlord’s sole and absolute discretion, upon written notice
delivered to Tenant not later than ten (10) days prior to the First Extended
Third Outside Delivery Date (the “Second Outside Delivery Date Extension
Notice”), to extend the First Extended Third Outside Delivery Date to the Second
Extended Third Outside Delivery Date.  In the event that Landlord delivers a
First Outside Delivery Date Extension Notice, Landlord shall be obligated to pay
to Tenant an additional

3

 

4852-5482-1308, v. 3

--------------------------------------------------------------------------------

 

tenant improvement allowance (the “Delivery Date Extension Allowance”) of Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00). In the event
that Landlord delivers a Second Outside Delivery Date Extension Notice, the
amount of the Delivery Date Extension Allowance shall be increased by an
additional Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00).  The Delivery Date Extension Allowance shall be payable to
Tenant for Permitted Costs of Tenant’s Work in accordance with the terms and
conditions of Section III below, after completion of Tenant’s Work and delivery
to Landlord for the items required under Section III(E) in connection with the
final Requisition.”  

9.

Holdover Compensation.  Section VI.B of the Work Letter attached as Exhibit 2.1
of the Lease is hereby amended by deleting the reference to “the Scheduled
Delivery Date” and replacing said reference with “March 15, 2022”.

10.

Additional Allowance.  Section II.F of the Work Letter attached as Exhibit 2.1
of the Lease is hereby deleted in its entirety and shall be of no further force
or effect.  All references in the Lease to Additional Allowance and Section II.F
of the Work Letter attached as Exhibit 2.1 of the Lease are hereby deleted in
their entirety and shall be of no further force or effect.

11.

Deleted and Inapplicable Lease Provisions.  The following sections and
provisions of the Existing Lease are hereby deleted in the entirety, and shall
be null and void, and of no further force or effect: Article XVIII of the
Existing Lease and Pages 1 and 2 of Exhibit 1.2-1 attached to the Existing
Lease.

12.

Miscellaneous.  Tenant hereby represents and warrants to Landlord that the
execution and delivery of this Amendment by Tenant has been duly authorized by
all requisite corporate action, and Landlord hereby represents and warrants to
Tenant that the execution and delivery of this Amendment by Landlord has been
duly authorized by all requisite limited liability company action. This
Amendment shall not be binding upon Landlord or Tenant unless and until Landlord
and Tenant each shall have executed and delivered a fully executed copy of this
Amendment to the other.  Except as expressly and specifically set forth in this
Amendment, the Existing Lease is hereby ratified and confirmed, and all of the
terms, covenants, agreements and provisions of the Existing Lease shall remain
unaltered and unmodified and in full force and effect.  

13.

Counterparts. This Amendment may be executed in any number of counterparts and
by each of the undersigned on separate counterparts, which counterparts taken
together shall constitute one and the same instrument.  This Amendment may be
executed by electronic signature, which shall be considered as an original
signature for all purposes and shall have the same force and effect as an
original signature.  Without limitation, in addition to electronically produced
signatures, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

[Signature Page Follows]

4

 

4852-5482-1308, v. 3

--------------------------------------------------------------------------------

 

EXECUTED as an instrument under seal as of the date first above-written.

 

LANDLORD:

 

S&A P-12 PROPERTY LLC, a Delaware

limited liability company

 

By: P-12 Vertical Investment LLC, a

Delaware limited liability company, its

Manager

 

By: J-S P-12 MANAGING MEMBER LLC,

a Delaware limited liability company, its

Managing Member

 

By: S&A P-12 HOLDINGS LLC, a

Delaware limited liability company, its

Managing Member

 

By: S&A GP LLC, a Massachusetts limited

liability company, its Manager

 

By:

/s/ Steven B. Samuels

Name:

Steven B. Samuels

Title:

Manager

Hereunto duly authorized

 

TENANT:

 

CARGURUS, INC.,

a Delaware corporation

 

By:

/s/ Jason Trevisan

 

Name:

Jason Trevisan

 

Title:

CFO

 

 

Hereunto duly authorized

 

5

 

4852-5482-1308, v. 3